DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 12/06/2021 to claims 1, 3-12, and 14-20 have been entered. Claims 2 and 13 have been canceled. Claims 1, 3-12, and 14-20 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. 
The instant amendments to claim 1 have overcome the anticipation rejections of record over Takehisa and the anticipation rejections of record over Santo. Those rejections are withdrawn.
Any other rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Affidavit/Declaration
The declaration under 37 CFR 1.132 filed 12/06/2021 is sufficient to overcome the rejection of claims 1, 3-6, 8, 9, 12, and 15-20 based upon Santo as evidenced by Liu.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Nicholas DiCeglie, Jr. on 1/05/2022. 

Amend the claims as follows:
Cancel claims 16-20.

Conclusion
Claims 1, 3-12, 14, and 15 are allowed with entry of the Examiner’s Amendment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Sean C. Barron/Primary Examiner, Art Unit 1653